Citation Nr: 0009821	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-48 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to June 
1982 and from February 1985 to September 1986.  Her appeal 
comes before the Board of Veterans' Appeals (Board) from a 
July 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This 
appeal was remanded to the RO in January 1997, and it is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's asthma existed prior to her active military 
service.

2.  The veteran has not presented competent medical evidence 
of a permanent worsening of her asthma during active service.


CONCLUSION OF LAW

The veteran's asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that although she has had asthma since 
she was four years old, her condition was permanently 
aggravated by her periods of active duty, and that the asthma 
symptoms were serious enough to render her unable to perform 
many of her duties as a result.  A veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred in or aggravated in the line of duty while 
in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  A 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  See 38 U.S.C.A. § 1111 
(West 1991).  The presumption can be rebutted by clear and 
unmistakable evidence that a current disability existed prior 
to service and was not aggravated by service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Green v. Derwinski, 
1 Vet.App. 320, 322 (1991).

In this case, the clinical record shows that the veteran had 
asthma since childhood. She stated in her November 1995 RO 
hearing that her military recruiter had her not disclose her 
condition on entry into active duty because she was fit to 
serve despite her medical condition.  But because medical 
records prior to service show that the veteran had asthma 
before she joined the military, and the veteran does not 
dispute this, the Board finds that she had asthma prior to 
her active military service and the presumption of soundness 
is rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

The issue before the Board is whether the veteran's pre-
existing asthma was aggravated by her active service.  In 
deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must assess whether there has been any measurable 
worsening of the disability during service, and then, whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet.App. 268, 271 (1993); Hensley v. Brown, 5 
Vet.App. 155, 163 (1993).  Temporary or intermittent flare-
ups of the pre-existing condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as opposed to mere symptoms, has worsened.  See 
Crowe v. Brown, 7 Vet.App. 238, 247-48 (1994).

In this regard, the VA has developed the record by obtaining 
a medical opinion concerning the veteran's asthma and its 
relationship to her active military service.  According to a 
July 1997 examination report, the veteran had asthma since 
her childhood and she had some episodes of bronchitis and 
asthma during service.  The veteran's service medical records 
confirm that she had some bouts with her breathing at various 
times while she served on active duty.  The VA examiner 
further stated:

The medical problem of her asthma...started 
a long time before joining the service.  
During the service she had only 
occasional symptoms of asthma.  After 
discharge she had increasing severity of 
symptoms.  However there is no indication 
that any exposure or any condition during 
the service made her asthma worse.

The examiner concluded that (1) the veteran's asthma pre-
existed her service, (2) her asthma did not increase in 
severity as a result of service, and (3) the post-service 
increase in asthma symptoms was due to the natural progress 
of the condition.

As stated above, service connection is not to be granted if 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  The July 1997 medical opinion 
constitutes a specific finding that an increase in the 
veteran's asthma symptoms is due to the natural progression 
of the condition.  Moreover, there is no other competent 
medical evidence of record indicating otherwise.  Thus, the 
veteran's claim for service connection for asthma under an 
aggravation theory must be denied.  See 38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.306.  

There is no evidence in the record that the veteran 
experienced a permanent worsening of her asthma beginning in 
service and continuing thereafter.  Although the veteran has 
asserted that there was such a permanent worsening, where an 
issue involves a medical determination, competent medical 
evidence is necessary.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  According to the July 1997 VA examination 
report, the veteran's in-service exacerbations of asthma 
symptoms constituted temporary flare-ups, and no permanent 
worsening of the asthma subsequent to discharge is evidenced 
in the record.  Thus, the claim for service connection for 
asthma is not well grounded.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
required to complete her application for service connection 
for the claimed disability.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground her claim and to explain 
why the current attempt fails.


ORDER

A well-grounded claim having not been submitted, service 
connection for asthma is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

